In the Supreme Court of Georgia



                                Decided: September 8, 2021


 S21Z0781. IN THE MATTER OF BARRY DEAN CAROTHERS.


     PER CURIAM.

     Barry Dean Carothers appeals the decision of the Georgia

Board of Bar Examiners denying his motion for admission to the

State Bar of Georgia on motion without examination. Because we

agree with Carothers that the Board erred by concluding that he has

not been “admitted by examination” to the bar of a reciprocal

jurisdiction, we reverse the Board’s decision.

     1. Background

     Carothers was admitted to the Florida Bar by examination in

1990. He was also later admitted by motion (without examination)

to the bars of Connecticut, Massachusetts, Vermont, and West

Virginia. Then, in February 2020, Carothers took the Uniform Bar
Examination (“UBE”) in South Carolina and received a score of 267.1

Based on that examination score and his completion of that state’s

other admission requirements, he was admitted to the South

Carolina Bar. Carothers also applied for admission to the Alabama

Bar by transferring his score on the same UBE. Because he met

Alabama’s UBE score requirement and completed the state’s other

admission requirements, he was admitted to the Alabama Bar in

January 2021.

     Carothers then applied to be admitted to the Georgia Bar on

motion without examination based on Georgia’s reciprocity with



     1   The UBE is a uniformly administered, graded, and scored bar
examination that results in a score that is portable, or transferable, between
the jurisdictions using the UBE. See Chart 5: Uniform Bar Examination
Jurisdictions – Admission by Examination or by Transferred UBE Score,
https://reports.ncbex.org/comp-guide/charts/chart-5 (hereafter “Chart 5”). The
UBE includes the Multistate Essay Examination, the Multistate Performance
Test (“MPT”), and the Multistate Bar Examination (“MBE”). See
Understanding            the        Uniform          Bar         Examination,
https://www.ncbex.org/pdfviewer/?file=%2Fdmsdocument%2F209. The UBE is
used or will soon be used in 40 states and territories. See Chart 5. Each UBE
jurisdiction sets its own passing score (varying from 260 to 280) and
determines how long a UBE score remains eligible for transfer (varying from
two years to five years). See id.
      All websites referenced in this opinion were last visited on August 27,
2021.

                                      2
Alabama for bar admissions purposes. The Georgia Board denied his

application on February 8, 2021, on the ground he had not been

“admitted by examination” to membership in the bar of a jurisdiction

that has reciprocity with Georgia, citing Part C, Section 2 (b) of this

Court’s Rules Governing Admission to the Practice of Law (“Georgia

Rules”). See In the Matter of O’Neal, 304 Ga. 449, 451 (819 SE2d 1)

(2018) (“This Court has the inherent and exclusive power to

prescribe requirements for admission to the practice of law in order

to promote the State’s fundamental interest in ensuring that

members of the legal profession are competent.”).2 Carothers

appeals that decision.

     2. The Georgia Rule for Admission on Motion

     Part C of the Georgia Rules allows applicants to be admitted to

the Georgia Bar on motion rather than by passing the Georgia bar

examination if they meet certain requirements.               The only

requirement at issue in this case mandates that the applicant



     2    The     Georgia    Rules     can    be    found    online   at
https://www.gabaradmissions.org/rules-governing-admission.
                                    3
     [h]as been admitted by examination to membership in the
     bar of the highest court of another United States
     jurisdiction which has reciprocity for bar admissions
     purposes with the State of Georgia[.]

Georgia Rules Part C, Section 2 (b).3 It is undisputed that Carothers


     3 Part C, Section 2 says in full:
     In order to petition the Board of Bar Examiners to be admitted
     without examination, an attorney licensed in a state other than
     Georgia must meet the following eligibility criteria. The attorney:
            (a) Must meet the educational eligibility requirements
     established in Part B, Section 4 of these Rules, including holding
     a first professional degree in law (JD or LL.B) from a law school
     approved by the American Bar Association;
            (b) Has been admitted by examination to membership in the
     bar of the highest court of another United States jurisdiction which
     has reciprocity for bar admissions purposes with the State of
     Georgia; provided, however, that if the former jurisdiction of the
     applicant permits the admission of Georgia judges and lawyers
     upon motion but that jurisdiction’s rules are more stringent and
     exacting and contain other limitations, restrictions and conditions,
     the admission of the applicant from that jurisdiction shall be
     governed by the same rules that would apply to an applicant from
     Georgia seeking admission to the Bar in the applicant’s former
     jurisdiction;
            (c) Has never been denied certification of fitness to practice
     law in Georgia or any other state;
            (d) Has never taken and failed the Georgia Bar Examination
     or the Georgia Attorneys’ Examination;
            (e) Has been primarily engaged in the active practice of law
     for five of the seven years immediately preceding the date upon
     which the application is filed;
            (f) Is currently or resigned while in good professional
     standing in every jurisdiction in which the applicant has been
     licensed to practice law;
            (g) Must receive Certification of Fitness to Practice Law in
     Georgia from the Board to Determine Fitness of Bar Applicants.

                                      4
has been admitted to the bar of the highest court of Alabama and

that Alabama is a jurisdiction which has reciprocity with Georgia

for bar admissions purposes.4 The Board contends, however, that

Carothers was not “admitted by examination” to the Alabama Bar.

      In considering the meaning of bar admission rules, we must

afford the text its “‘plain and ordinary meaning,’” view it “in the

context in which it appears,” and read it “in its most natural and

reasonable way, as an ordinary speaker of the English language

would.” Deal v. Coleman, 294 Ga. 170, 172-173 (751 SE2d 337)

(2013) (citation omitted). See also City of Guyton v. Barrow, 305 Ga.

799, 805 (828 SE2d 366) (2019) (noting that statutory interpretation

principles from Deal “apply to all positive legal rules”). We begin

with the recognition that the Uniform Bar Examination is

undeniably an “examination” under the ordinary meaning of that



             (h) Must state that he or she intends to engage in the
      practice of law in Georgia.
             (i) Must state that he or she has not engaged in the
      unauthorized practice of law in Georgia.
      4 For a list of the 42 jurisdictions with which Georgia has reciprocity, see

https://www.gabaradmissions.org/appinfo.action?id=3. Georgia does not have
reciprocity with Florida or South Carolina.
                                        5
word. See, e.g., The American Heritage Dictionary of English

Language 618 (4th ed. 2000) (defining “examination” as “[a] set of

questions or exercises testing knowledge or skill”). So the question

is whether Carothers was “admitted by” this examination “to

membership in the bar [of the reciprocal state].” Because we must

determine how Carothers was admitted to the Alabama Bar, we

must look to the Rules Governing Admission to the Alabama State

Bar (“Alabama Rules”).5

     3. The Alabama Rules

     Applicants may be admitted to the Alabama Bar without

examination and by examination. As discussed below, under the

Alabama Rules, Alabama’s bar examination consists of the UBE,

and applicants may take the UBE in Alabama or take the

examination in a different jurisdiction and transfer the score they

receive. The Georgia Board argues that using a transferred

examination score is more akin to being admitted without



     5     The     Alabama      Rules     can   be     found   online   at
https://admissions.alabar.org/rules-governing-admission.
                                     6
examination, rather than by examination. But a review of the

Alabama Rules refutes that argument.

     (a) Admission to the Alabama Bar without examination

     Rule III of the Alabama Rules covers “Persons Entitled to

Admission Without Examination.” Applicants seeking admission

under this rule must show, among other things, that they have been

admitted to practice law in another state, territory, or the District

of Columbia; that the jurisdiction where they have had their

principal place of business for the practice of law or where they have

been “domiciled and admitted” has reciprocity with Alabama; that

they have been primarily engaged in the active practice of law for

five of the last six years; that they have not taken and failed the

Alabama bar exam within the last 10 years; and that they are a

permanent resident of Alabama or intend to conduct their primary

practice of law in Alabama. See Alabama Rules, Rule III, Section A.

Although these applicants must prove that they have received a

score of at least 75 on the Multistate Professional Responsibility

Examination (“MPRE”), there is no timing requirement as to when

                                  7
they must have taken that ethics test. See Alabama Rules, Rule III,

Section A (j). Most important for our analysis, applicants for

admission to the Alabama Bar without examination do not have to

take the UBE, in Alabama or elsewhere.

     (b) Admission to the Alabama Bar by examination

     Rule IV of the Alabama Rules covers “Persons Entitled to

Admission by Examination”; it says that a person who is at least 19

years old and has fulfilled certain other requirements, including

education requirements, “is entitled to be examined for admission to

the Alabama State Bar, at any examination held as prescribed by

these Rules.” Rule VI (B), which is titled “Bar Examination,” then

provides the rules governing the Alabama bar examination.

Subsection C (6) of that rule, “Transfer of UBE Score,” says in part:

     An applicant who has taken the entire UBE in a single
     administration in another jurisdiction and earned a total
     UBE scaled score of 260 or above may transfer his or her
     UBE score and be excused from taking the UBE in
     Alabama, provided that the applicant otherwise satisfies
     the requirements of these Rules applicable to applicants
     seeking admission by examination. The transferred UBE
     score will be valid for a period of no longer than 25 months
     after the date of administration of the UBE that resulted

                                  8
      in the transferred score.

(Emphasis added.) This rule plainly indicates that Alabama treats

admission with a transferred UBE score as an “admission by

examination,” and expressly permits applicants to apply under this

rule even if they do not take the UBE in Alabama.

      In terms of the substantive requirements for admission by

examination, both applicants seeking admission with a transferred

UBE score and applicants taking the UBE in Alabama must score

at least a 260 on the UBE, score at least a 75 on the MPRE within

25 months before or after taking the UBE,6 and complete a course

on Alabama law. See Alabama Rules, Rule VI (B), Sections A (2)-(3),

C (1), E.7


      6  Applicants taking the UBE in Alabama must take the MPRE within 25
months before or after receiving a passing score on the UBE, and applicants
seeking to transfer their UBE score “must successfully complete the MPRE no
earlier than 25 months before the date of administration of the UBE.” Alabama
Rules, Rule VI (B) E.
       7 Some requirements are common to applicants without examination and

by examination, such as registering as a law student or paying a non-registrant
fee, see Alabama Rules, Rule I, having proof of legal education, see Rules III,
Section A (1) (b), and IV, Section B (1), and being approved by the Committee
on Character and Fitness, see Rule V, B. These commonalities do not affect our
analysis.

                                      9
      (c) Carothers’s Admission to the Alabama Bar




       As the Board points out, there are some differences in the application
process within the group of applicants by examination. Applicants taking the
UBE in Alabama and applicants transferring their UBE scores use different
application        forms.       See       Information     &       Applications,
https://admissions.alabar.org/information-and-applications. Of course, how an
applicant chooses to take the qualifying examination affects what information
the applicant needs to provide to the Alabama Board of Bar Examiners, which
has chosen to use two different forms (rather than one form with two different
sections) for applicants seeking admission by examination. But this paperwork
distinction (which is not in the Alabama Rules) does not support the conclusion
that admission with a transferred UBE score is akin to admission without
examination, particularly because applicants seeking admission without
examination use a third, different form. Applicants transferring their UBE
score also must pay a $300 higher application fee than those taking the UBE
in Alabama. See Alabama Rules, Appendix (1) - (3), (5). And that higher fee
happens to be the same amount that applicants seeking admission without
examination must pay, see Alabama Rules, Appendix (4), although the fees are
listed in different subsections of the Appendix.
       The differences in paperwork and fees may explain why in the
“Frequently Asked Questions” section of the Alabama Bar Admissions website,
the answer to the question “What are the different types of admission to the
Alabama State Bar?” says “Individuals may be admitted to the Alabama State
Bar in three ways: (1) by examination; (2) without examination by transfer of
an acceptable Uniform Bar Examination (UBE) score; and (3) without
examination       through     reciprocity.”   Frequently   Asked     Questions,
https://admissions.alabar.org/faq. However, the header on the FAQ section
cautions that “[n]o information provided on this website overrides, waives, or
amends the provisions of the rules and regulations.” And these administrative
differences do not affect the substantive requirements of the examination that
Alabama uses for admission to its bar “by examination” or the fact that the
transfer of UBE scores is a component of the Alabama Rule entitled “Bar
Examination.” Indeed, because the UBE is uniformly administered, graded,
and scored, if Carothers had taken the UBE in Alabama instead of South
Carolina, he would have taken the exact same bar examination. The Georgia
Board does not suggest that it would have denied Carothers’s application in
that situation.
                                      10
     The application requirements set forth in Rules III, IV, and VI

(B) of the Alabama Rules illustrate how different applicants prove

their worthiness to be admitted as members of the Alabama Bar.

Applicants seeking admission without examination establish their

legal competency through their prior admission to the bar of another

state, territory, or the District of Columbia and their multi-year

experience in the active practice of law. Applicants transferring a

UBE score or taking the UBE in Alabama, on the other hand,

establish their legal competency through their performance on that

bar examination. Under the Alabama Rules, applicants who are

admitted to the Alabama Bar based on a transferred UBE score are

“admitted by examination” just as much as those who take the UBE

in Alabama, and those applicants are quite clearly not admitted

under the rule for admission “without examination.”

     Neither Carothers nor the Georgia Bar contends that he met

the criteria for admission to the Alabama Bar without examination.

Instead,   he   followed   the   requirements   for   admission   by

examination: he took the UBE, which is the bar examination used

                                 11
by Alabama; he achieved a passing score under the Alabama Rules;

he timely transferred that score to Alabama; and he successfully

completed the other requirements for admission by examination.

Thus, under the plain language of the Alabama Rules, Carothers

was “admitted by examination” to the Alabama Bar.

     3. The Board’s Arguments

     The Board argues, however, that the above analysis is flawed

because “admitted by examination” as that phrase is used in Part C,

Section 2 (b) of the Georgia Rules should not be construed by

considering the bar admission rules of the jurisdiction where the

applicant was allegedly admitted by examination. Instead, the

Board argues, this phrase should be defined by looking at certain

provisions governing how applicants are “admitted by examination”

to the Georgia Bar. Part B of the Georgia Rules addresses admission

requirements for people seeking to be admitted to the Georgia Bar

by taking the Georgia bar examination. Based on its reading of Part

B, the Board asserts that the Georgia bar examination must be

administered in Georgia by Georgia officials, so for a person to be

                                12
“admitted by examination” to another state’s bar, that person must

have been admitted “by taking a bar examination in and

administered by that state.” (Emphasis added.)

     The fundamental flaw in the Board’s argument, however, is

that the text and context of Parts B and C of the Georgia Rules make

clear that they address different means of admission to the Georgia

Bar. There are a few overlapping requirements in Parts B and C,

but in those few instances, the text of Part C expressly states which

sections of Part B apply. See Part C, Section 2 (a) (explaining that

applicants under Part C “[m]ust meet the educational eligibility

requirements established in Part B, Section 4 of these Rules”); Part

C, Section 4 (c) (explaining that once applicants have been issued a

Certification of Eligibility for Admission to the Practice of Law, they

must “follow the procedures specified in Part B, Sections 14, 15, 16

and 17 of these Rules in order to be sworn in by a judge of the

Superior Court”). So the Georgia Rules are explicit when provisions

of Part B are meant to be applied to applicants under Part C. See

Turner v. Georgia River Network, 297 Ga. 306, 308 (773 SE2d 706)

                                  13
(2015) (noting the longstanding tenet of statutory construction that

“‘if some things are expressly mentioned, the inference is stronger

that those not mentioned were intended to be excluded’” (citation

omitted)).

     Conversely, it is clear that other provisions in Part B are not

meant to apply in Part C. Part B, Section 2, for example, is entitled

“Applications for Examinations” and has guidelines for when and

how to file applications to take the Georgia bar examination. See,

e.g., Georgia Rules, Part B, Section 2 (a) (“An application to take the

February administration of the Georgia Bar Examination must be

filed with the Office of Bar Admissions not later than the first

Wednesday of the preceding January . . . .”). And Part B, Section 8

provides the grading requirements of the Georgia bar examination.

See, e.g., Part B, Section 8 (a) (“An applicant shall have passed the

Georgia Bar Examination if he or she obtains a total score of 270 on

the exam.”). Plainly, these procedures do not apply to applicants –

like Carothers – who are not seeking to take the Georgia bar

examination but who had to meet the examination application

                                  14
deadlines and score requirements of a different jurisdiction.

     Part B also provides the substantive, content requirements for

the Georgia bar examination, and those rules do not govern the

content requirements of bar examinations in other jurisdictions,

even those with which Georgia has reciprocity. For example, Part B,

Section 6 (b) says that the Georgia bar exam includes “four essay

questions prepared and graded by the Board of Bar Examiners,” and

Section 6 (c) provides the possible topics of those Georgia-specific

essays,   including    “Georgia    Practice    and    Procedure.”8     This

examination requirement of four essays prepared by the Georgia

Board on topics drawn from a Georgia-specific list is not present in

any of the examinations used by the 42 jurisdictions with which

Georgia has reciprocity.

     In addition, the Board reads too much into the two Part B

provisions on which it relies. It argues that Part B, Section 6 (a)


     8 The other parts of the Georgia bar examination are the MBE and the
MPT. See Georgia Rules Part B, Section 6 (b). Georgia also allows attorneys
who meet certain requirements to take the “Attorneys’ Examination,” which is
composed of the essay portion and the MPT but does not include the MBE. See
Georgia Rules Part D.
                                    15
requires the Georgia bar examination to be taken in Georgia. But

Part B, Section 6 (a) does not actually mandate that applicants be

physically present in Georgia when they take the Georgia bar

examination; it says that the exam will be administered “in Atlanta

or such other location as the Board may designate.” (Emphasis

added.) In fact, due to the coronavirus pandemic, the Board

designated the last three Georgia bar examinations to be

administered remotely, meaning that applicants could take the

exam from anywhere the internet reaches. See, e.g., July Bar Exam

to be Remote, https://www.gasupreme.us/july-2021-bar-exam/. So

the Board’s assertion that Georgia has an inflexible in-state

examination requirement for our own bar exam is incorrect.

     As support for its assertion that the Georgia bar examination

must be taken in Georgia and be administered by Georgia officials,

the Board also relies on Part B, Section 8 (a), which says: “In

determining whether an applicant has achieved 270 on the

examination, the Board shall not use an MBE score from any prior

examination, or an MBE score from an examination taken in any

                                16
other jurisdiction.” However, this rule prohibiting the use of

transferred MBE scores does not reflect an overarching policy

against the use of any transferred scores as part of admission to the

Georgia Bar by examination. For example, passage of the MPRE,

which tests the applicant’s knowledge and understanding related to

a lawyer’s professional conduct, is required for admission to the

Georgia Bar by examination, see Georgia Rules Part B, Section 6 (f),

and an applicant may take that ethics examination “at established

test centers across the country,” Bar Examination Information,

https://www.gabaradmissions.org/bar-examination-information.

The ethical competency of members of the Georgia Bar is no less

important than their legal competency.

     But the Board’s over-reading of these Part B rules is really

beside the point, because where to administer the Georgia bar

examination and whether to use transferred scores for the Georgia

bar examination are rules found in Part B about the Georgia bar

examination – an examination that is not at issue in this case, in

which Carothers seeks to be admitted to the Georgia Bar under Part

                                 17
C on motion without taking the Georgia bar examination.9




      9 The dissent begins with the assertion that it is applying the same
canons of construction as we do, but then declines to construe “admitted by
examination” as that phrase is used in Part C based on “its plain and ordinary
meaning . . . in the context in which it appears.” Deal, 294 Ga. at 172-173.
Instead, the dissent concludes that the phrase is a “term of art” referring to
admission by examination “akin” to the type of examination that Georgia
requires in a different context (Part B). There is nothing to support that
conclusion. The phrase is not defined in the Georgia Rules or even used
anywhere in Part B, nor does the dissent point to any specific and precise
definition of this phrase customarily used by American bar admissions
authorities. See Black’s Law Dictionary (11th ed. 2019) (defining “term of art”
as “[a] word or phrase having a specific, precise meaning in a given specialty,
apart from its general meaning in ordinary contexts”).
       Moreover, as discussed in Division 2 above, the actual phrase at issue is
not just “admitted by examination” but rather “admitted by examination to
membership in the bar of the highest court of another United States jurisdiction
which has reciprocity for bar admissions purposes with the State of Georgia,”
which when read naturally, reasonably, and in its Part C context directs the
reader to how the applicant was admitted to the bar of the reciprocal
jurisdiction, not to the Part B rules on admission by examination to the Georgia
Bar. And even if we mistakenly looked to Part B, the dissent, like the Board,
offers no textual justification for cherry-picking particular components of the
Georgia bar examination process as the ones supposedly essential for
“admission by examination” to the Alabama Bar. As to the main component
that the Board cites – that the Georgia bar exam must be taken in Georgia –
the dissent properly acknowledges that the Georgia bar exam actually may be
taken elsewhere if the Board so designates. And Alabama’s bar authorities
have done exactly that – the Alabama Rules expressly authorize applicants for
admission by examination to the Alabama Bar to take that state’s bar exam
(which is the UBE) in other places. It may well be that more applicants seeking
admission to the Alabama Bar by examination take the UBE in Alabama than
outside Alabama, but that does not mean that those who take the exam outside
Alabama, as the Alabama Rule on “bar examination” expressly allows, are not
“admitted by examination” to that state’s bar.

                                      18
4. Conclusion

      As currently formulated, the plain language of the Georgia

Rules does not require that every reciprocal jurisdiction’s standards

for “admission by examination” mirror Georgia’s. Nor do our rules

state or imply that differences, such as allowing the use of certain

transferred exam scores, will render another jurisdiction’s process

for admission by examination invalid. In short, the rule in Part C

allowing admission to the Georgia Bar on motion credits the

examination processes of the jurisdictions with which Georgia has

reciprocity, and the Board has no authority to alter or disregard that

rule. See O’Neal, 304 Ga. at 451.10



      10  The Board appears to be troubled by Alabama’s acceptance of
transferred UBE scores. However, of the 42 jurisdictions with which Georgia
has reciprocity, 36 jurisdictions use the UBE as a major component of their bar
examinations, which means that they will accept transferred UBE scores. See
Admission            on          Motion          Without          Examination,
https://www.gabaradmissions.org/appinfo.action?id=3. Indeed, the whole point
of the UBE is to provide “a portable score that can be transferred to other UBE
jurisdictions.” Chart 5. Moreover, of the six reciprocity jurisdictions not
currently using the UBE, all but Pennsylvania will accept transferred MBE
scores. See Chart 8: Non–Uniform Bar Examination Jurisdictions – MPRE
Requirements,      MBE       Score    Transfers,   and     Attorneys’    Exams,
https://reports.ncbex.org/comp-guide/charts/chart-8/#1610477606447-
d0d0e420-5067. And Pennsylvania will begin using the UBE in July 2022. See

                                      19
      As made clear above, Carothers met Alabama’s requirements

to be “admitted by examination” to the Alabama Bar, and he thereby

fulfilled the requirement in Part C, Section 2 (b) of the Georgia Rules

that he be “admitted by examination” to the bar of a state with which

Georgia has reciprocity for purposes of bar admissions. Accordingly,

we reverse the Board’s decision denying Carothers’s motion for

admission to the Georgia Bar without examination.

      Decision reversed. All the Justices concur, except McMillian,

Ellington, and Colvin, JJ., who dissent.




Chart 5.
        Thus, almost all (and soon all) of the jurisdictions with which Georgia
has reciprocity allow at least some kind of score transfer to be used in their bar
examination process. If the Georgia rule for admission on motion was meant
to exclude applicants who were admitted elsewhere based on this nearly
universal score-transfer practice, the rule would presumably say so explicitly.
        If the Board has concerns about the examination standards of reciprocal
jurisdictions, there may be valid policy reasons for the Georgia Rules to have
additional requirements for applicants seeking admission on motion without
examination. But no such requirements appear in the Georgia Rules now, nor
is it clear why we should be concerned about transferred UBE scores but have
no concern when the exact same, widely used bar exam is physically taken in
a reciprocal jurisdiction. In any event, if the Board believes that our rules
should be different, it can propose that the Court amend them for future
applicants.
                                       20
     MCMILLIAN, Justice, dissenting.

     Because I believe that the Board correctly interpreted the plain

text of the Georgia Rules to find that Carothers has not been

admitted by examination to the bar of a reciprocal jurisdiction, I

must respectfully dissent.

     The majority and I agree on the same starting point for our

analysis of the Georgia Rules: we apply the same canons of

construction that we do for other legal texts. That is, “we must afford

the [legal] text its plain and ordinary meaning, we must view the

[legal] text in the context in which it appears, and we must read the

[legal] text in its most natural and reasonable way, as an ordinary

speaker of the English language would.” Deal v. Coleman, 294 Ga.

170, 172-73 (1) (a) (751 SE2d 337) (2013) (cleaned up).

     But our analysis diverges after this point. At its essence, the

majority’s analysis focuses on the dictionary definition of

“examination,” looks at the Alabama Rules, and concludes that

because the UBE falls under the dictionary definition of

“examination” under the Alabama Rules, then Carothers was

                                  21
admitted by examination. The fallacy of this reasoning, however, is

that the majority construes the phrase “admitted by examination”

in the context of Alabama’s bar examination requirements. Instead,

the question should be how Georgia defines “admitted by

examination” in the context of its own Rules. A review of that phrase

as used in the Georgia Rules shows that it is a term of art referring

to admission by examination akin to the type of examination that

Georgia requires.

     Part C, Section 2 (b) of the Georgia Rules does not define what

it means to be “admitted by examination.” However, Part B, Section

6 of the Georgia Rules sets out the requirements for what Georgia

considers to be an examination for persons to be admitted to the

Georgia Bar. The examination consists of three parts:

     (1) four essay questions prepared and graded by the Board
     of Bar Examiners; (2) the Multistate Bar Examination
     (MBE) prepared and graded by the NCBE;[11] and (3) the
     Multistate Performance Test (MPT) prepared by the
     NCBE and graded by the Board of Bar Examiners.


      The Georgia Rules define the NCBE as the National Conference of Bar
     11

Examiners. See Part B, Section 6 (a).

                                   22
Georgia Rules, Part B, Section 6 (b).12 The examination is to be

conducted twice a year in Atlanta or such other location as the Board

may designate. See Georgia Rules, Part B, Section 6 (a). In order to

pass the Georgia Bar Exam, an applicant must obtain a total score

of 270 on the examination, and “[i]n determining whether an

applicant has achieved 270 on the examination, the Board shall not

use an MBE score from any prior examination, or an MBE score from

an examination taken in any other jurisdiction.” Georgia Rules, Part

B, Section 8 (a). Thus, our Rules contemplate that in Georgia, the

bar examination is to take place in the state or as designated by the

Board, and scores are not permitted to be transferred from outside

the jurisdiction.

     The Alabama Rules provide that the academic portion of the

bar examination shall consist of the UBE and notes that the

     UBE is prepared by the National Conference of Bar

     12 The majority asserts that only certain portions of Part B apply to
considering the phrase “admitted by examination,” pointing as an example to
the required Georgia essay questions. Of course, the requirements for the
Georgia Bar Examination in Part B do not apply to Alabama or any other state,
but they do shed light on what the Georgia Rules contemplate for admission
by examination in our State.
                                     23
       Examiners and includes the Multistate Essay
       Examination (‘the MEE’), the Multistate Performance
       Test (‘the MPT’), and the Multistate Bar Examination
       (‘the MBE’).

Alabama Rule VI (B) (A) (1). The Alabama Rules also contemplate

that

       [a]n applicant who has taken the entire UBE in a single
       administration in another jurisdiction and earned a total
       UBE scaled score of 260 or above may transfer his or her
       UBE score and be excused from taking the UBE in
       Alabama, provided that the applicant otherwise satisfies
       the requirements of these Rules applicable to applicants
       seeking admission by examination. The transferred UBE
       score will be valid for a period of no longer than 25 months
       after the date of administration of the UBE that resulted
       in the transferred score.

Alabama Rule VI (B) (C) (6) (emphasis added). And, at the time of

the UBE transfer application, the applicant must pay a fee that is

separately delineated and higher than the fee paid by applicants

taking the bar examination in Alabama. See id. & Appendix. The

Alabama Rules, thus, make clear that taking the UBE in Alabama

is the default, admission by transferring a UBE score is distinct from

taking the UBE in Alabama, and transferring a UBE score excuses

an applicant from taking the UBE in Alabama, with each process

                                   24
having a separate application and fee schedule.

     Alabama’s default, i.e., to take the UBE within Alabama, is

akin to what Georgia considers to be a bar examination, as Georgia

also contemplates that bar applicants take an examination

administered within the state or some other place designated by the

Board. And although Alabama allows the transfer of UBE scores to

excuse   the   in-state   bar   examination   requirement,   Georgia

recognizes no similar transfer. To the contrary, Georgia prohibits

the transfer of MBE scores to meet its bar examination

requirements. Thus, the phrase “admitted by examination” as used

in the Georgia Rules does not include Alabama’s process of

admission by transfer of a UBE score.

     Because Carothers was admitted to the Alabama bar by

transfer of a UBE score, rather than by taking the bar examination

within Alabama, Carothers has not fulfilled the requirement that he

be admitted by examination to membership in the bar of the

highest court of Alabama as required in Georgia in order to be

eligible for admission without examination. See Georgia Rules, Part

                                  25
C, Section 2 (b). Although I am sympathetic to Carothers’s complaint

that in substance he took the same bar examination in South

Carolina that he would have taken in Alabama for the same testing

period, it is incumbent on this Court to apply the plain language of

the Georgia Rules within the context that it is written. I would

therefore affirm the Board’s denial of Carothers’s admission on

motion without examination.

     I am authorized to state that Justice Ellington and Justice

Colvin join this dissent.




                                26